Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COLD PLATE BLADE FOR BATTERY MODULE

Examiner: Adam Arciero	S.N. 16/357,170	Art Unit: 1727         August 31, 2022

DETAILED ACTION

Applicant’s response filed on August 25, 2022 has been received.  Claims 1, 3-8, 10-15 and 17-23 are currently pending. Claims 1, 8 and 19 have been amended. Claims 1 and 3-7 are withdrawn. Claim 16 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8, 10-15 and 17-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 3-7  directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 23, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Shin on claims 8, 10-15 and 17 are withdrawn because Applicant has amended the independent claim.

The claim rejections under 35 USC 103(a) as being unpatentable over Shin and Capati on claim 18 is withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Wright, Shin, Capati, Negishi, Haussmann and Otto, do not specifically disclose, teach, or fairly suggest, the claimed monocoque cold plate blade and method of making, wherein the colt plate comprises a structural skin to support loads (claims 1 and 8); or the claimed apparatus for thermal management, comprising the claimed first and second port, wherein the first and second port are disposed parallel to the channels and are both configured to turn the working fluid substantially 90º (claim 19)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727